 

Exhibit 10.6

 



THE WET SEAL, INC.

March __, 2014

American Stock Transfer & Trust Company, LLC.

6201 15th Avenue
New York, NY 11219

 

 

              Re:The Wet Seal, Inc. - Lock-Up Agreement

Dear Sirs:

This Lock-Up Agreement is being delivered to you in connection with the
Securities Purchase Agreement (the "Purchase Agreement"), dated as of March __,
2014 by and among The Wet Seal, Inc. (the "Company") and the investors party
thereto (the "Buyers"), with respect to the issuance of (i) senior convertible
notes of the Company (the "Notes") pursuant to which shares of the Company's
Class A common stock, par value $0.10 per share (the "Common Stock"), may be
issued upon conversion of, or as principal or interest payments on the Notes and
(ii) warrants (the "Warrants") to purchase Common Stock. Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings set
forth in the Purchase Agreement.

In order to induce the Buyers to enter into the Purchase Agreement, the
undersigned agrees that, commencing on the date hereof and ending on the earlier
of (i) the first anniversary of the Closing Date and (ii) the date the Notes are
no longer outstanding (the "Lock-Up Period"), the undersigned will not, and will
cause all affiliates (as defined in Rule 144 promulgated under the Securities
Act of 1933, as amended) of the undersigned or any person in privity with the
undersigned or any affiliate of the undersigned not to, (i) sell, offer to sell,
contract or agree to sell, hypothecate, pledge, grant any option to purchase,
make any short sale or otherwise dispose of or agree to dispose of, directly or
indirectly, any shares of Common Stock or Common Stock Equivalents, or establish
or increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities and Exchange Act of
1934, as amended and the rules and regulations of the Securities and Exchange
Commission promulgated thereunder with respect to any shares of Common Stock or
Common Stock Equivalents owned directly by the undersigned (including holding as
a custodian) or with respect to which the undersigned has beneficial ownership
within the rules and regulations of the Securities and Exchange Commission
(collectively, the "Undersigned's Shares"), or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any of the Undersigned's Shares, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of shares of Common Stock or other securities, in cash or otherwise, (3) make
any demand for or exercise any right or cause to be filed a registration
statement, including any amendments thereto, with respect to the registration of
any shares of Common Stock or Common Stock Equivalents or (4) publicly disclose
the intention to do any of the foregoing.

The foregoing restriction is expressly agreed to preclude the undersigned, and
any affiliate of the undersigned and any person in privity with the undersigned
or any affiliate of the

 

 

undersigned, from engaging in any hedging or other transaction which is designed
to or which reasonably could be expected to lead to or result in a sale or
disposition of the Undersigned's Shares even if the Undersigned's Shares would
be disposed of by someone other than the undersigned. Such prohibited hedging or
other transactions would include, without limitation, any short sale or any
purchase, sale or grant of any right (including, without limitation, any put or
call option) with respect to any of the Undersigned's Shares or with respect to
any security that includes, relates to, or derives any significant part of its
value from the Undersigned's Shares.

Notwithstanding anything to the contrary in the foregoing, the undersigned may
transfer the Undersigned's Shares (i) as a bona fide gift or gifts, provided
that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) on death by will or intestacy, (iv) pursuant to a
court order or settlement agreement approved by a court of competent
jurisdiction; or (v) in connection with delivering or withholding shares of
Common Stock solely to satisfy tax withholding obligations with respect to the
vesting of restricted stock or restricted stock units, or (vi) at such time as
the undersigned ceases to be an officer or director of the Company or any of its
Subsidiaries; provided, however, that in any such case specified in clauses
(iii) through (iv), it shall be a condition to the transfer that the transferee
execute an agreement stating that the transferee is receiving and holding the
securities transferred subject to the provisions of this Lock-Up Agreement, and
there shall be no further transfer of such securities except in accordance with
this Lock-Up Agreement. For purposes of this Lock-Up Agreement, "immediate
family" shall mean any relationship by blood, marriage or adoption, not more
remote than first cousin. The undersigned now has, and, except as contemplated
by the immediately preceding sentence, for the duration of this Lock-Up
Agreement will have, good and marketable title to the Undersigned's Shares, free
and clear of all liens, encumbrances, and claims whatsoever. The undersigned
also agrees and consents to the entry of stop transfer instructions with the
Company's transfer agent (the "Transfer Agent") and registrar against the
transfer of the Undersigned's Shares except in compliance with the foregoing
restrictions.

In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Lock-Up Agreement.

The undersigned acknowledges that the execution, delivery and performance of
this Lock-Up Agreement is a material inducement to each Buyer to complete the
transactions contemplated by the Purchase Agreement and that the Company shall
be entitled to specific performance of the undersigned's obligations hereunder.
The undersigned hereby represents that the undersigned has the power and
authority to execute, deliver and perform this Lock-Up Agreement, that the
undersigned has received adequate consideration therefor and that the
undersigned will indirectly benefit from the closing of the transactions
contemplated by the Purchase Agreement.

The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned's heirs, legal
representatives, successors, and assigns.

2

 

This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.

This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied. In furtherance of the foregoing, the internal laws of
the State of New York will control the interpretation and construction of this
Lock-Up Agreement, even if under such jurisdiction's choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.

[Remainder of page intentionally left blank]

 

 

 


3

 

 

Very truly yours,

______________________________

Exact Name of Shareholder

______________________________

Authorized Signature

______________________________

Title

 

Agreed to and Acknowledged:

 

THE WET SEAL, INC.

 



 

By:_______________________   Name:   Title:

 

 



4

 